Reynolds, City Judge.
The prisoner is discharged on the ground that the court martial did not acquire jurisdiction to try the relator.
The statute (Laws of 1862, chap. 477, § 210), requires the service of summons to appear before the court to be made personally or by leaving such summons at the residence of the party to be served.
In the case of the relator, the summons was left at 22 Court street, which is not shown to have been his residence, and in fact was conceded on the argument, was his office.
The relator did not appear in response to the summons, and his case was never properly before the court martial for trial.